Citation Nr: 1307086	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  11-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disability, including secondary to service-connected arteriosclerotic heart disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from August 1959 to October 1979. 

This appeal arises from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2011, the Board denied the issue currently on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Memorandum Decision, the Court vacated the June 2011 Board decision and remanded the appeal to the Board for further action.  

The issue of entitlement to service connection for tender scars secondary to arteriosclerotic heart disease has been raised by the record (see deferred rating decision, dated in August 1988), but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran complains of varicose veins, edema, and venous insufficiency of his right leg due to his service-connected arteriosclerotic heart disease.  In its January 2012 Memorandum Decision, the Court found fault with the Board's decision denying the right leg disability claim because it limited its analysis to disability arising from an injury in service, and failed to consider whether the Veteran's complaints could have been caused or aggravated by his arteriosclerotic heart disease.  Proper resolution of this issue requires an examination.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to assist in obtaining any outstanding records concerning evaluation or treatment of any vascular disease or condition of the right leg by specifying dates, locations, and providers of this treatment.  After allowing an appropriate time for response, attempt to obtain the identified records.  

2.  Upon receipt of all additional records, the Veteran should be scheduled for a vascular examination to determine the nature and onset of any condition of the right leg.  The claims folder should be made available to the examiner for review, and notation to the effect that this record review took place should be included in the report of the examiner.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide a response to the following: 

Is it at least as likely as not that any diagnosed right leg vascular disability is proximately due to, the result of, or aggravated by the service-connected arteriosclerotic heart disease (including surgery for it) or hypertension? 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the examiner should state what information is needed in order to offer an opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definitive opinion can be obtained.) 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

3.  After the requested development has been completed, the AMC should readjudicate the claim.  This should include, if appropriate, consideration of whether any vascular condition of the right leg is proximately due to, the result of, or aggravated by the arteriosclerotic heart disease or hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

